


110 HR 6438 IH: National Guard Technician Recruitment

U.S. House of Representatives
2008-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6438
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2008
			Mr. Courtney
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to lift
		  restrictions on the availability of certain enlistment, reenlistment, and
		  student loan benefits for military technicians, when membership in a reserve
		  component is a condition of the military technician’s employment and to repeal
		  the prohibition in title 32, United States Code, against overtime pay for
		  National Guard technicians.
	
	
		1.Short titleThis Act may be cited as the
			 National Guard Technician Recruitment
			 and Retention Act of 2008.
		2.Availability of
			 certain enlistment, reenlistment, and student loan benefits for military
			 technicians (dual status)Section 10216 of title 10, United States
			 Code, is amended by adding at the end the following new subsection:
			
				(h)Eligibility for
				bonuses and other benefits(1)If an individual is first employed as a
				military technician (dual status) while the individual is already a member of a
				reserve component, the Secretary concerned may not require the individual to
				repay any enlistment, reenlistment, or affiliation bonus provided to the
				individual in connection with the individual’s enlistment or reenlistment
				before such employment.
					(2)Even though an individual employed as a
				military technician (dual status) is required as a condition of that employment
				to maintain membership in the Selected Reserve, the individual shall not be
				precluded from receiving an enlistment, reenlistment, or affiliation bonus nor
				be denied the opportunity to participate in an educational loan repayment
				program under chapter 1609 of this title as an additional incentive for the
				individual to accept and maintain such
				membership
					.
		3.Repeal of
			 prohibition against overtime pay for National Guard technicians
			(a)Authority for
			 secretary To grant overtime paySection 709(h) of title 32,
			 United States Code, is amended by striking the second sentence and inserting
			 the following new sentence: In the case of a technician who performs
			 irregular or overtime work, the Secretary concerned shall, at the technician’s
			 choice, grant the technician an amount of compensatory time off from the
			 technician’s scheduled tour of duty equal to the amount of time spent in such
			 irregular or overtime work, or pay the technician for such irregular or
			 overtime work at a rate equal to one and one-half times the rate of basic pay
			 applicable to the technician..
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to irregular or overtime work performed by an employee subject to
			 section 709 of title 32, United States Code, on or after the date of the
			 enactment of this Act.
			
